DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-5 are pending.

Claims 1-5 are under examination.

Priority
	This application is a national stage entry (371) of PCT/US18/18512, filed 2/16/2018, which claims priority from U.S. provisional application 62460201, filed 2/17/2017, which is acknowledged.

Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).
Specification
The disclosure is objected to because of the following informalities:
Page 3 and page 8 recite “Targepremir-210”. This should be amended to recite “Targapremir-210”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “Targepremir-210” on the last line. This should be amended to recite “Targapremir-210”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 depends on claim 1. Claim 1 is directed to a method of inhibiting biogenesis of microRNA miR-210 in a cell under hypoxic conditions, comprising contacting the cell with an effective amount or concentration of Targepremir-210. As evidenced by the specification page 2, “Targapremir-210 selectively recognizes the miR-210 precursor and can differentially recognize RNAs in cells that have the same target motif but have different expression levels”. Thus, the limitation of claim 2, “the Targapremir-210 selectively recognizes the miR-210 precursor and can differentially recognize RNAs in cells that have the same target motif but have different expression levels.”, is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scripps (WO 2015/021415, published 2/12/2015).
In regards to Claim 4, Scripps discloses a method of impeding tumor proliferation (‘compound 2 reduces the formation of miR-210 by 60% at 500 nM’ page 67, lines 23-25) in a mammal in vivo, comprising administering to the animal an effective dose of a compound Targepremir-201 (page 33 – 34; Compound 2).
In regards to Claim 5, Scripps discloses the method of claim 4, wherein the tumor is breast cancer (page 37, lines 1-9).
In regards to Claim 1, Scripps discloses the StARTS analysis for compounds 1 (circles), 2 (squares), and 3 (triangles) and all potential miRNA targets. In each case, the compound inhibits biogenesis of its predicted miRNA target (FIG. 5B) (page 67, lines 26-33).
As evidenced by the instant specification on page 2, Targapremir-210 binds to the Dicer site of the miR-210 hairpin precursor. This interaction inhibits production of the mature miRNA, de-represses glycerol-3-phosphate dehydrogenase 1-like enzyme (GPD1L), a hypoxia-associated protein negatively regulated by miR-210, decreases HIF-1a, and triggers apoptosis of triple negative breast cancer cells only under hypoxic conditions. Thus, the method as disclosed by Scripps necessarily impedes tumor proliferation.
As evidenced by the instant specification on page 2, a hypoxic state is critical to the metastatic and invasive characteristics of cancer. Thus the limitations of claim 1 are met as the tumor microenvironment is in a hypoxic state.
Further, as evidenced by the specification page 2 (“Targapremir-210 selectively recognizes the miR-210 precursor and can differentially recognize RNAs in cells that have the same target motif but have different expression levels”), page 7 (“Cellular Selectivity: Hypoxia-associated and off-target miRNAs.”), and page 9 (“Direct Target Engagement of RNA Isoforms by Targapremir-210”), Targapermir-210 will necessarily differentially recognize RNAs in cells that have the same target motif but have different expression levels. Thus, the limitations of claim 2 are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader (US8071562B2 date of patent: 12/6/2011) and Scripps (WO 2015/021415, published 2/12/2015).
In regards to claims 1-2, and 4-5, the teachings of Scripps are discussed supra.
Bader discloses a method of target profiling a set of cells for expression of a microRNA precursor, comprising administering an effective amount of a compound to the set of cells, then screening the set of cells for expression or suppression of a phenotype associated with a specific microRNA (Col. 4, In 31-48; Col 5, In 55-65; Col 13, In 15-32). 
Bader does not disclose the compound used for the target profiling as targapermir-210 and the microRNA precursor as miRNA-210 and the phenotype measures as those associated with miRNA-210.
Scripps discloses targapermir-210 as selectively binding miRNA-210 (page 66, line 23-page 67, line 3, Figures 3C and 3D, Compound 2). 
It would have been obvious to one of ordinary skill in the art to combine the methods for target profiling microRNA precursors taught by Bader with the compound disclosed in Scripps, to design a method of target profiling on cells that express miR-210 and determine the phenotypes that are expressed or suppressed when miR-210 is bound by Targapemir-210. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so because both Bader and Scripps are directed to treatments of cancer via the targeting of microRNA.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-9 of copending Application No. 16/214,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending application claims a method of treating cancer in a subject comprising administering to the subject a compound 

    PNG
    media_image1.png
    174
    506
    media_image1.png
    Greyscale
.
This compound is identical to the Targapremir-210 compound recited in instant claim 1.
As evidenced by the instant specification on page 2, Targapremir-210 binds to the Dicer site of the miR-210 hairpin precursor. This interaction inhibits production of the mature miRNA, de-represses glycerol-3-phosphate dehydrogenase 1-like enzyme (GPD1L), a hypoxia-associated protein negatively regulated by miR-210, decreases HIF-1a, and triggers apoptosis of triple negative breast cancer cells only under hypoxic conditions. Thus, the method as disclosed by Scripps necessarily impedes tumor proliferation.
As evidenced by the instant specification on page 2, a hypoxic state is critical to the metastatic and invasive characteristics of cancer. Thus the limitations of claim 1 are met as the tumor microenvironment is in a hypoxic state.
Further, as evidenced by the specification page 2 (“Targapremir-210 selectively recognizes the miR-210 precursor and can differentially recognize RNAs in cells that have the same target motif but have different expression levels”), page 7 (“Cellular Selectivity: Hypoxia-associated and off-target miRNAs.”), and page 9 (“Direct Target Engagement of RNA Isoforms by Targapremir-210”), Targapermir-210 will necessarily differentially recognize RNAs in cells that have the same target motif but have different expression levels. Thus, the limitations of claim 2 are met.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/           Examiner, Art Unit 1643  

/HONG SANG/           Primary Examiner, Art Unit 1643